Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claim 1 is pending.
Claim 1 is rejected.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10791497 This is a statutory double patenting rejection.





Instant application 17035510 Claim 1
Patented case 10791497 Claim 1
A method by a terminal, the method comprising:
A method by a terminal, the method comprising:
receiving, from a cell of a base station associated with a first core network, a message for releasing a radio resource control (RRC) connection that is established based on a first identity associated with the first core network, wherein the message includes configuration information for an RRC inactive state and the configuration information includes a resume identity (ID);
receiving, from a cell of a base station associated with a first core network, a message for releasing a radio resource control (RRC) connection that is established based on a first identity associated with the first core network, wherein the message includes configuration information for an RRC inactive state and the configuration information includes a resume identity (ID);
entering the RRC inactive state based on the configuration information;
entering the RRC inactive state based on the configuration information;
reselecting a cell while the terminal is in the RRC inactive state;
reselecting a cell while the terminal is in the RRC inactive state;

identifying whether the reselected cell supports the RRC inactive state based on system information received from the reselected cell;
transmitting, to the reselected cell, a message for requesting RRC connection resume including the resume ID in case that a radio access network (RAN) notification area update procedure is triggered or a RAN paging message is received, while the terminal is in the RRC inactivate state based on the reselected cell supporting the RRC inactive state;
transmitting, to the reselected cell, a message for requesting RRC connection resume including the resume ID in case that a radio access network (RAN) notification area update procedure is triggered or a RAN paging message is received, while the terminal is in the RRC inactivate state based on the reselected cell supporting the RRC inactive state;
entering an RRC idle state from the RRC inactive state in case that the reselected cell does not support the RRC inactive state; and
entering an RRC idle state from the RRC inactive state in case that the reselected cell does not support the RRC inactive state; and
transmitting, to the reselected cell associated with a second core network, a message for requesting an establishment of an RRC connection based on a second identity associated with the second core network, in case that an RRC connection 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-PG-PUB 2018/0255484 A1) and in view Futaki et al. (US-PG-PUB 2019/0342804 A1) 










The invention is about support of mode compatibility of multiple core network and is shown in fig. 4

    PNG
    media_image1.png
    753
    556
    media_image1.png
    Greyscale


The primary reference Wu (US-PG-PUB 2018/0255484 A10 A1) is about Device for handling transferring of state and is shown in fig.3

    PNG
    media_image2.png
    784
    517
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    695
    526
    media_image3.png
    Greyscale





As to claim 1.Wu teaches a method by a terminal (Wu Fig 2 and [0014] a UE which works according to a method), the method comprising:
receiving ( fig. 3 step 304 [0020]  a reception), from a cell of a base station(Wu fig. 3 step 304  Ue receiving a RRC from network i.e. Base station which is the interface between Ue and network)  associated with a first core network (Wu [0039] Ue being configured by a core network i.e. a first CN), a message for releasing a radio resource control (RRC) connection(Wu step 304,306 [0020] [0021] Ue enter RRC inactive state i.e. releasing radio resource after receiving RRC message), wherein the message includes configuration information for an RRC inactive state(Wu step 304 [0020] message configure Ue to enter RRC inactive state),
entering the RRC inactive state based on the configuration information (Wu [0021] step 306 Ue enters RRC inactive state upon reception of RRC message);
reselecting a cell while the terminal is in the RRC inactive state (Wu step 310 [0023[Ue performing cell reselection while in the RRC inactive state);
identifying whether the reselected cell supports the RRC inactive state based on system information received from the reselected cell(Wu [0034] reselected cell supporting RRC inactive state which is indicated via system information from second cell which is the identification);
transmitting (Wu [0028] Ue transmitting a RRC request to the network which include first and second cell  via the first cell), to the reselected cell (Wu [0028] a cell reselection taking place while Ue in inactive state) , a message for requesting RRC connection resume including (Wu [0030] RRC request message which is connection resume request message)  in case that a radio access network (RAN) notification area (Wu [0015] tracking area update request message see also [0036])  or a RAN paging message is received (Wu [0034] Ue receive system information broadcasted by second cell i.e. reselected cell and [0036] a tracking area update procedure and [0038] a message include a RAN paging area), while the terminal is in the RRC inactivate state based on the reselected cell supporting the RRC inactive state (Wu [0034] Ue being in the inactive state based on the reselected cell supporting RRC  inactive state);
entering an RRC idle state from the RRC inactive state in case that the reselected cell does not support the RRC inactive state (Wu [0034] Ue leaving inactive cell to enter the idle state if second cells does not support inactive state); and
Wu teaches transmitting a message for RRC connection establishment (Wu fig. 3 step 308 and [0015] a Ue entering a RRC connected state by RRC procedure)
But Wu does not expressly teach and the configuration information includes a resume identity (ID); that is established based on a first identity associated with the first core network, transmitting to the reselected cell associated with a second core network, a message based on a second identity associated with the second core network in case that a connection establishment procedure is initiated while the terminal is in the RRC idle state.
However Fukuta from a similar field of endeavor teaches and the configuration information includes a resume identity (ID)(Fukuta [0077] a resume ID) , that is established based on a first identity associated with the first core network (Fukuta [0074] a cell identifier which is used to determine support for specific state during connection establishment) , transmitting to the reselected cell associated with a second  (Fukuta fig.8 step 802 Ue starting a tracking area update while in the RRC idle state through the e-utran i.e. selected cell associated with second core network), a message based on a second identity associated with the second core network in case that a connection establishment procedure is initiated while the terminal is in the RRC idle state. (Fukuta fig 8 a TAU or RAU procedure being started by the Ue while in the idle mode and reselection being done between E-Utran and 5g-ran 3 or reselection between EPC 7 and 5g-cn4 and [0084] 5G network provide i.e. 5G-CN 4  and E-UTRAN providing  its  identity to Ue).
Thus, it would have obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Fukuta and the teaching of Wu to use the resume ID as taught by Fukuta and the connection request as taught by Fukuta and combined it with the teaching of Wu to arrive applicant invention. Because Fukuta teaches providing apparatus a method for enhancing Ue state transitions between NR RRC states and E-UTRAN RRC states (Fukuta [0028]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412